         Case 1:20-cr-00110-LJL Document 159 Filed 03/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                -against-                                          No. 20 Cr. 110 (LJL)

 LAWRENCE RAY,                                                           ORDER

                          Defendant.




       WHEREAS, the Court and the parties seek to ensure that Lawrence Ray has meaningful

access to review discovery and other case materials while detained by the Bureau of Prisons;

and

       WHEREAS, the Court seeks to ensure that such discovery access does not jeopardize

the security and operational interests of the Bureau of Prisons;

       IT IS HEREBY ORDERED that

           1. Mr. Ray may have access to an “air-gapped” laptop computer (the “Laptop”) that

               is disabled from accessing the internet, local area networks, or other electronic

               devices;

           2. Upon receipt of an acceptable laptop computer from counsel for Mr. Ray, the

               Government shall (a) ensure that the laptop is appropriately “air gapped” and

               compatible with the Bureau of Prisons’ security requirements; (b) within 48 hours

               of completing the task described in 2(a), begin loading the laptop with the non-

               sensitive discovery in this case, including discovery designated “confidential” by

               the Government; and (c) deliver the laptop to the proper authorities at the MCC

               within 48 hours of completing the loading of laptop with the above described

               discovery;

           3. The Laptop shall be password-protected and maintained in a location acceptable
Case 1:20-cr-00110-LJL Document 159 Filed 03/29/21 Page 2 of 3



    to Bureau of Prisons personnel;

 4. Bureau of Prisons personnel will provide Mr. Ray with access to the Laptop each

    weekday in the law library or attorney conference rooms for at least 15 hours per

    week;

 5. This Order remains in effect until the trial in this matter is completed and a copy

    of this Order shall be made available to any unit where Mr. Ray is housed;

 6. Mr. Ray may use the Laptop for the sole purpose of reviewing discovery and

    legal materials that relate to his criminal case. He shall not share the Laptop or

    the materials loaded onto the Laptop with other inmates or with any attorney not

    appointed to this case without an order of this Court. He will not access or

    attempt to access the internet or any form of wireless communication. He will

    forfeit his right under this Order to use the Laptop, and he may expose himself to

    criminal prosecution for possessing or distributing a “prohibited object” as that

    term is defined in 18 U.S.C. § 1791(d) in the future, should he violate any of

    these understandings.
         Case 1:20-cr-00110-LJL Document 159 Filed 03/29/21 Page 3 of 3



          7. Within forty-eight hours of Mr. Ray’s execution of the agreement and the MCC’s

             receipt of the Laptop from the Government, whichever is later, Mr. Ray shall

             receive access to the Laptop subject to the following conditions:

                 a. Mr. Ray will be brought to the law library or attorney conference every

                    weekday for approximately three hours per day, or 15 hours per week;

                 b. Mr. Ray shall not have possession of any charging apparatus or cord that

                    connects to the laptop.

Dated:       New York, New York
             March ____,
                    29 2021                   SO ORDERED



                                              The Honorable Lewis J. Liman
                                              United States District Court
                                              Southern District of New York
